   8:18-cr-00102-LSC-MDN Doc # 91 Filed: 08/03/20 Page 1 of 3 - Page ID # 466




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                        Plaintiff,                               8:18CR102

        vs.
                                                       MEMORANDUM AND ORDER
JONATHAN VALENTINE,

                        Defendant.


       This matter is before the Court on the Defendant’s second Motion for

Compassionate Release, ECF No. 87. The Defendant seeks a reduction of his sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018), affording him immediate release from

custody.

       Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018),

amended 18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

modification of sentence “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier[.]”

       Section 3582(c)(1)(A) also provides in pertinent part:

       [T]he court . . . may reduce the term of imprisonment (and may impose a
       term of probation or supervised release with or without conditions that does
       not exceed the unserved portion of the original term of imprisonment), after
       considering the factors set forth in section 3553(a) to the extent that they
       are applicable, if it finds that—

               (i)     extraordinary and compelling reasons warrant such a
                       reduction;
  8:18-cr-00102-LSC-MDN Doc # 91 Filed: 08/03/20 Page 2 of 3 - Page ID # 467




                     ....

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission . . . .

       The Defendant’s first motion, ECF No. 85, was denied, without prejudice, due to

his failure to exhaust administrative remedies. See Mem. & Order, ECF No. 86. He has

attached to his current Motion a document signed by the Warden of his facility, dated May

22, 2020, denying the Defendant’s request for compassionate release. See ECF No. 87

at Page ID 367-68. Accordingly, the Court infers that the Defendant has exhausted his

administrative remedies and the Court has jurisdiction to consider the Defendant’s

pending Motion.

       The Defendant asserts that he suffers from chronic asthma, diabetes, an abnormal

liver, hypertension, and bloody stools.      He states that he fears severe medical

complications if he were to contract coronavirus while incarcerated. (As of the date of

this Memorandum and Order, two inmates and one staff person at the Defendant’s

correctional institution, the United States Penitentiary at Florence, Colorado, have tested

positive for the coronavirus, and three staff members have recovered from an infection.

See https://www.bop.gov/coronavirus/.)

       Accepting the Defendant’s factual allegations as true, the Court still cannot

conclude that the Defendant has shown extraordinary or compelling reasons for a

reduction in his sentence. More important, the factors the Court must consider under 18

U.S.C. § 3553(a) weigh heavily against a reduction in sentence. The Defendant pled

guilty to Count I of the Indictment, charging a violation of Title 18 U.S.C. § 1951 (“Hobbs

Act” robbery). The Court accepted his guilty plea and the plea agreement which provided


                                            2
   8:18-cr-00102-LSC-MDN Doc # 91 Filed: 08/03/20 Page 3 of 3 - Page ID # 468




for a sentence of 120 months imprisonment pursuant to Federal Rule of Criminal

Procedure 11(c)(1)(C). ECF No. 29. The Defendant was sentenced on December 10,

2018, to a term of 120 months imprisonment and three years of supervised release. His

sentence was substantially below the advisory guideline range of 151 to 188 months

incarceration, based upon his Total Offense Level of 29 and Criminal History Category

VI.   A reduction in sentence would be inconsistent with all the factors set out in

§ 3553(a)(1),1 (2)(A) through (C),2 and (6).3 Accordingly,

        IT IS ORDERED:

        1. The Defendant’s Motion for Compassionate Release, ECF No. 87, is denied;

            and

        2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at

            his last known address.

        Dated this 3rd day of August 2020.
                                                        BY THE COURT:
                                                        s/Laurie Smith Camp
                                                        Senior United States District Judge




        1“[T]he nature and circumstances of the offense and the history and characteristics of the
defendant . . . .”

         2 “[T]he need for the sentence imposed—(A) to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense; (B) to afford adequate deterrence to
criminal conduct; (C) to protect the public from further crimes of the defendant . . . .”
        3 “[T]he need to avoid unwarranted sentence disparities among defendants with similar records
who have been found guilty of similar conduct . . . .”

                                                   3
